United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 22-1720
                         ___________________________

                                Owen Garth Hinkson

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

David Rahbany, Chief Deputy U.S. Marshal, Eastern District of Kentucky; Daniel
                       Gough, Deputy U.S. Marshal

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                            Submitted: October 3, 2022
                              Filed: October 6, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Owen Hinkson appeals the district court’s1 grant of summary judgment to two
United States Marshals on his Eighth Amendment claim. Having carefully reviewed

      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendation of the Honorable
the record and the parties’ arguments on appeal, we conclude there are no material
facts in dispute and that the defendants are entitled to judgment as a matter of law.2
See Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017) (reviewing a grant of
summary judgment de novo); Kulkay v. Roy, 847 F.3d 637, 643 (8th Cir. 2017)
(noting that negligence does not rise to the level of “deliberate indifference”). We
accordingly affirm the judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________




Patricia S. Harris, United States Magistrate Judge for the Eastern District of
Arkansas.
      2
          We also deny the motion to supplement the record.
                                         -2-